Citation Nr: 0125270	
Decision Date: 10/25/01    Archive Date: 10/29/01

DOCKET NO.  94-38 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a temporary total rating for the veteran's 
service-connected hypertension under the provisions of 38 
C.F.R. § 4.29 based upon a period of hospitalization between 
August 15 and September 18, 1995.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from April 1981 to July 1985.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) which denied 
service connection for alcoholism.  In April 1996, the RO 
denied both service connection for a fungal disorder of the 
feet and a temporary total rating for the veteran's 
service-connected hypertension under the provisions of 38 
C.F.R. § 4.29 based upon a period of hospitalization between 
August 15 and September 18, 1995.  In June 1999, the veteran 
was afforded a video hearing before a Member of the Board.  
In October 1999, the Board denied service connection for 
alcoholism and remanded the veteran's claims of entitlement 
to service connection for a fungal disorder of the feet and a 
temporary total rating for the veteran's service-connected 
hypertension under the provisions of 38 C.F.R. § 4.29 based 
upon a period of hospitalization between August 15 and 
September 18, 1995 to the RO for additional action.  

In May 2000, the RO granted service connection for tinea 
pedis with onychomycosis and assigned a 10 percent evaluation 
for that disability.  In August 2001, the veteran was 
informed that the Member of the Board who had conducted his 
June 1999 video hearing was no longer employed by the Board 
and he therefore had the right to an additional hearing 
before a different Member of the Board.  The veteran did not 
respond to the August 2001 notice.  The veteran has been 
represented throughout this appeal by the Blinded Veterans 
Association.  


FINDINGS OF FACT

1.  Service connection is in effect for hypertension, chronic 
right knee arthralgia and knee strain, chronic left knee 
arthralgia and knee strain, left distal fibular chip fracture 
residuals, and tinea pedis with onychomycosis.  

2.  The veteran was admitted to the New Orleans, Louisiana, 
VA Medical Center on August 15, 1995 under the alcohol 
dependence treatment program and he was discharged on 
September 18, 1995.  

3.  The veteran's prescribed anti-hypertensive medication was 
changed at a September 6, 1995 Department of Veterans Affairs 
inpatient internal medical consultation. 


CONCLUSION OF LAW

The criteria for a temporary total rating for the veteran's 
service-connected hypertension under the provisions of 38 
C.F.R. § 4.29 based upon a period of hospitalization between 
August 15 and September 18, 1995 have not been met.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 4.29 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The statutes governing the adjudication of claims for 
Department of Veterans Affairs (VA) benefits and the 
regulations implementing them have recently been amended.  
The amended statutes direct that, upon receipt of a complete 
or substantially complete application, the VA shall notify 
the veteran of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate his claim.  The VA shall make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000); enacted at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The Secretary of the VA has recently 
issued amended regulations implementing the VCAA.  66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.159, 3.326(a)).  In reviewing the issue 
of a temporary total rating for the veteran's 
service-connected hypertension under the provisions of 38 
C.F.R. § 4.29, the Board observes that the VA has secured or 
attempted to secure all relevant documentation to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim.  The veteran has been 
advised by the statement of the case and supplemental 
statements of the case of the evidence that would be 
necessary for him to substantiate his claim.  The veteran was 
afforded hearings before a VA hearing officer and Members of 
the Board.  The hearing transcripts are of record.  Any duty 
imposed by VCAA, including the duty to assist and to provide 
notification, has been met.  

The veteran asserts that a temporary total rating for his 
service-connected hypertension is warranted as the result of 
his hospitalization at the New Orleans, Louisiana, VA Medical 
Center (VAMC) between August 15 and September 18, 1995.  The 
provisions of 38 C.F.R. § 4.29 (2001) direct, in pertinent 
part, that:

A total disability rating (100 percent) 
will be assigned without regard to other 
provisions of the rating schedule when it 
is established that a service-connected 
disability has required hospital 
treatment in a VA or an approved hospital 
for a period in excess of 21 days or 
hospital observation at VA expense for a 
service-connected disability for a period 
in excess of 21 days.  

***

  (b)  Notwithstanding that hospital 
admission was for disability not 
connected with service, if during such 
hospitalization, hospital treatment for a 
service-connected disability is 
instituted and continued for a period in 
excess of 21 days, the increase to a 
total rating will be granted from the 
first day of such treatment.  If service 
connection for the disability under 
treatment is granted after hospital 
admission, the rating will be from the 
first day of hospitalization if otherwise 
in order.  

A September 1995 VA hospital summary indicates that the 
veteran was admitted to the VAMC to enter an alcohol 
treatment program secondary to his complaints of alcohol 
dependence.  Upon admission to the VAMC, the veteran was 
noted to have a history of hypertension.  The veteran's blood 
pressure was taken on multiple occasions by VA medical 
personnel.  An August 24, 1995 inpatient treatment entry 
notes that the veteran's hypertension had been "moderately 
well-controlled" while he was in the alcohol treatment 
program.  On September 6, 1995, VA medical personnel 
requested an internal medicine consultation due to 
"persistently elevated blood pressure readings on Clonidine."  
A September 6, 1995 inpatient internal medicine evaluation 
conveys that the veteran exhibited persistently high blood 
pressure readings while on Clonidine, his current prescribed 
anti-hypertensive medication.  The VA physician noted that 
Clonidine "may not the best medication for patient who is 
probably somewhat non-compliant during drinking episodes."  
The doctor recommended that the veteran be weaned off 
Clonidine and then started on Nifedipine, a different 
anti-hypertensive medication.  At discharge from the 
hospital, the veteran's hypertension was reported to have 
responded well to the prescribed Nifedipine.  

In his March 1997 notice of disagreement, the veteran 
advanced that he should be considered to have been treated 
for his service-connected hypertension for a period in excess 
of 21 days while hospitalized at the VAMC given that his 
prescribed anti-hypertensive medication had been changed to 
better control his disorder.  

At a March 1997 hearing before a VA hearing officer, the 
veteran testified that he had been treated for alcoholism, 
hypertension, and a foot disorder while hospitalized at the 
VAMC in August and September 1995.  He stated that blood 
pressure readings had been taken three times a day and his 
anti-hypertensive medication had been changed.  

In his August 1997 Appeal to the Board (VA Form 9), the 
veteran conveyed that he had been treated for both alcoholism 
and hypertension while hospitalized between August 15 and 
September 18, 1995.  He indicated that his blood pressure 
readings had been taken five or six times a day.  

At the June 1999 video hearing before a Member of the Board, 
the veteran acknowledged that he had been hospitalized for 
treatment of his alcoholism for a period of 35 days at the 
VAMC in 1995.  In his June 2001 Informal Hearing 
Presentation, the national accredited representative asserted 
that the veteran had been hospitalized between August 15 to 
September 18, 1995 for treatment of his service-connected 
hypertension as was indicated by the change in his 
anti-hypertensive medication.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran was admitted to the VAMC on August 15, 1995 to 
enter an alcohol treatment program.  The veteran's 
service-connected hypertension was noted upon admission.  In 
the course of his hospitalization, the veteran's blood 
pressure readings were repeatedly taken.  On August 24, 1995, 
the veteran's hypertension was noted to be "moderately 
well-controlled."  The veteran was subsequently referred for 
a September 6, 1995 inpatient internal medicine consultation.  
Following the consultation, the veteran was weaned from his 
Clonidine and started on Nifedipine.  While his blood 
pressure readings were repeatedly taken by VA medical 
personnel during the period between the veteran's admission 
on August 15, 1995 and the September 6, 1995 internal 
medicine consultation, there is no clinical documentation of 
record that any treatment of the veteran's hypertension was 
instituted, as opposed to being monitored, during the course 
of treatment for alcoholism during that period.  Therefore, 
the Board finds that hospital treatment of the veteran's 
hypertension was first instituted following the September 6, 
1995 consultation and continued until his discharge from the 
VAMC, a period of 13 days.  In the absence of treatment of 
the veteran's service-connected for a period in excess of 21 
days, the Board finds that the assignment of a temporary 
total rating under the provisions of 38 C.F.R. § 4.29 (2001) 
have not been met.  Accordingly, the benefit sought on appeal 
is denied.  



ORDER

A temporary total rating for the veteran's service-connected 
hypertension under the provisions of 38 C.F.R. § 4.29 based 
upon a period of hospitalization between August 15 and 
September 18, 1995 is denied.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 


